Citation Nr: 1207630	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to October 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The  issues of entitlement to a rating in excess of 10 percent for high frequency hearing loss, a compensable rating for tinnitus and service connection for chronic otitis media, obstructive sleep apnea, to include as secondary to complications of deviated nasal septum with vasomotor rhinitis, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In a December 2011 statement, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

In July 2008, the RO issued a rating decision that granted the Veteran's service connection claim for diabetes mellitus.  A 20 percent disability rating was assigned.  The Veteran appealed the rating to the Board.  Thereafter, in a statement received by the BVA in December 2011, the Veteran expressly indicated that he wished to withdraw his appeal.  The Board finds that Veteran has withdrawn his appeal regarding the issue currently on appeal, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to a rating in excess of 20 percent for diabetes mellitus type II, is dismissed without prejudice. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


